Citation Nr: 0027860	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  99-11 350 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
October 1945.  His awards included a Combat Infantryman Badge 
and Purple Heart.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal by the veteran's surviving spouse from a 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.  


FINDINGS OF FACT

1.  The appellant's claim for service connection for the 
cause of the veteran's death was received in May 1998.  

2.  The veteran died in May 1998, at age 77, and the 
immediate cause of death was lung cancer.  

3.  A medical opinion links the fatal lung cancer to smoking 
cigarettes as the result of tobacco addiction which had its 
onset during service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  38 U.S.C.A. § 5107 
(West 1991); Ramey v. Brown, 9 Vet. App. 40 (1996); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The death certificate shows that the veteran died in May 
1998, at age 77, and the immediate cause of death was lung 
cancer.  He died at Mercy Hospital of Scott County.  An 
autopsy was not performed.  

The claims file includes the veteran's service medical 
records.  These show the veteran sustained a bullet wound and 
malaria during service.  The service medical records do not 
reflect the presence of cancer or a chronic lung disorder.  
The service medical records do not reflect tobacco dependence 
or addiction.  

There is no evidence that cancer was manifested to a degree 
of 10 percent or more during the first year after the veteran 
left service.  38 U.S.C.A. §§ 1101, 1112, (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  

The March 1946 VA examination found the veteran's respiratory 
system to be normal.  There were no active manifestations of 
malaria.  The residuals of a gun shot wound to the left groin 
and hip were documented.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991).  
Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 1991 & Supp. 2000); 38 
C.F.R. § 3.303(d) (1999).  

The March 1946 rating decision granted service connection for 
cicatrix, gun shot wound, left groin and hip with partial 
loss of the wing of the left ilium, loss of substance of 
muscle groups XVI and XVII, and post operative scar left hip, 
rated as a severe wound of Muscle Group XVII, 50 percent 
disabling.  The March 1946 rating decision also granted 
service connection for limitation of motion of the lumbar 
spine, rated by analogy to a postural back strain, 20 percent 
disabling.  Old malaria with no history of recurrence was 
rated as noncompensable.  The combined rating for the 
service-connected disabilities was 60 percent.  Those rating 
remained in effect throughout the veteran's lifetime.  

The records for the treatment of the veteran's fatal cancer, 
including the final hospitalization, are not of record.  

In April 1999, W. R. Young, M.D., provided the following 
opinion:  

[The veteran] was a 77 year old white male 
who died on May [], 1998 from acute 
respiratory failure secondary to carcinoma 
of the lung with widespread metastatic 
disease.  [The veteran] was discovered to 
have lung masses on chest x-ray in April 
1997 and was referred to Dr. Kirkland 
Noland, a pulmonologist at Cooper Clinic, 
where a diagnosis of bilateral squamous 
cell carcinoma was made.  Because this was 
bilateral disease surgery was not an 
option and only radiation and chemotherapy 
were offer to the patient.

[The veteran's] condition continued to 
deteriorate and he expired secondary to 
the lung carcinoma on May [], 1998.  

This man had not smoked until he entered 
Military Service.  At that time he was 
exposed to cigarettes and the issuance of 
cigarettes in his rations, and the 
availability of cheap cigarettes which 
enticed him into their use.  He clearly 
became addicted during his time of 
Military Service and remained so for 
approximately forty years.  He stopped 
smoking approximately five years before 
his death, but during this time 
irreparable damage was done to his lungs.  
Prior to discovering the carcinoma [the 
veteran] had been treated by me on several 
occasions for acute bronchitis, pneumonia 
and transient ischemia attacks.

[The veteran] contacted malaria while 
serving in the Military during World War 
II and this contributed to his poor 
health.  

It is my opinion that [the veteran] became 
dependent upon nicotine products as a 
result of their easy availability and 
widespread use which was actually 
encouraged by the Military during the time 
of his service.  His medical illness and 
ultimate death, in that respect, are 
service connected.

Pursuant to 38 U.S.C.A. § 1310 (West 1991), dependency and 
indemnity compensation (DIC) is paid to the surviving spouse 
of a qualifying veteran who died from a service-connected 
disability.  See Hanna v. Brown, 6 Vet. App. 507, 510 (1994).  
A veteran's death will be considered service connected where 
a service-connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (1999).  A 
service-connected disability is the principal cause of death 
when that disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § .312(b) 
(1999).  To be a contributory cause of death, the disability 
must have contributed substantially or materially to death, 
combined to cause death, or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c) (1999).  

A claim for DIC is a new claim; therefore, like any other 
claim for service-connected benefits, a DIC claim must be 
well grounded.  See Darby v. Brown, 10 Vet. App. 243, 245 
(1997); Johnson v. Brown, 8 Vet. App. 423, 426 (1995).  A 
person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible is generally 
required.  Id. at 93.  In order for such a claim to be well 
grounded, there generally must be (1) a medical diagnosis of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of incurrence or aggravation of a 
disease or injury in service; and (3) medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd sub nom. Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 2348 
(1998).  

In a claim seeking service connection for the cause of death 
of a veteran, the first requirement of well-groundedness, 
evidence of a current disability, will always have been met 
(the current disability being the condition that caused the 
veteran to die), but the last two requirements must be 
supported by evidence of record.  Ramey v. Brown, 9 Vet. App. 
40, 46 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  

In VAOPGCPREC. 2-93, the General Counsel of the Department of 
Veterans Affairs concluded that (1) a determination of 
whether nicotine dependence may be considered a disease or 
injury for disability compensation was an adjudicative matter 
to be made based on accepted medical principles and (2) 
service connection may be established for a disability or 
death if the evidence establishes that the underlying disease 
or injury was caused by tobacco use during service.  In 
VAOPGCPREC. 19-97, it was determined that secondary service 
connection for death or disability attributable to tobacco 
use subsequent to military service could be established based 
on nicotine addiction that had arisen in service if the 
addiction was the proximate cause of the death or disability.  
That opinion noted that the VA Under Secretary for Health had 
determined that nicotine dependence may be considered to be a 
disease for the purpose of VA disability compensation.  The 
Board is statutorily bound to follow the precedential 
opinions of the VA General Counsel.  See 38 U.S.C.A § 7104(c) 
(West 1991).  A well grounded claim for service connection 
due to cigarette smoking requires more than lay evidence of 
smoking in service.  It requires a diagnosis from a trained 
medical professional that the veteran incurred nicotine 
addiction in service.  Davis v. West, 13 Vet. App. 178, 184 
(1999).  Here, Dr. Young asserted that the veteran clearly 
became addicted during service.  By his April 1999 letter, 
Dr. Young provided an opinion which connects the veteran's 
death to nicotine addiction incurred in service.  This 
evidence makes the claim well grounded.  

The Internal Revenue Service Restructuring and Reform Act of 
1998, Pub. L. No. 105-206, 112 Stat. 685, 865-66 (1998), to 
be codified at 38 U.S.C.A. § 1103, prohibits the granting of 
service connection for diseases or causes of death based upon 
the use of tobacco products in claims filed on or after June 
9, 1998.  Because the appellant's tobacco-related claim for 
service connection for the cause of the veteran's death was 
received before June 9, 1998, her claim is not precluded 
under the new statute.


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  To this extent 
only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
the cause of the veteran's death is well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Dr. Young expressed an opinion that an addiction to 
cigarettes began during service; that it continued until 
approximately 5 years before the veteran's death; and that it 
did irreparable damage to his health, contributing to his 
ultimate death.  However, it is not clear that Dr. Young has 
any personal knowledge of the veteran during service.  
Further information in this regard is needed.  

The case is REMANDED to the RO for the following:  

1.  After obtaining the appropriate 
releases, the RO should ask Dr. Young to 
explain the basis of his opinion.  In 
articular, how does the doctor know the 
veteran smoked during service and when he 
developed nicotine dependence.  The RO 
should also ask the doctor to furnish a 
complete copy of his records pertaining to 
the veteran's cancer and smoking history.  

2.  Dr. Young should be asked to explain 
how the veteran's malaria contributed to 
the veteran's poor health.  In particular, 
he should identify the dates of treatment 
in Dr. Young's records which reflect 
manifestations of malaria.  If Dr. Young 
has any particular expertise in malaria or 
nicotine dependency, he should establish 
that fact. 

3.  After obtaining the appropriate 
releases and addresses, the RO should 
request a summary of the veteran's final 
hospitalization from Mercy Hospital of 
Scott County.  

4.  The appellant is encouraged to submit 
any and all evidence reflecting the 
veteran's smoking history and his cancer.  
The appellant should separately contact 
Dr. Young and request that he respond to 
Remand request number 1 and number 2 (and 
then submit the evidence to the Regional 
Office).  

Following completion of these actions, the RO should review 
the claim.  In accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals



 

